DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the papers filed April 25, 2022.  Currently, claims 1-2, 4-5, 13-14, 16-17 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.  This action is FINAL. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn in view of the amendments to the claims to require the mutation is detected.  It was not WURC at the time the invention was made to detect the mutation.  
The 102 rejections have been withdrawn in view of the amendments to the claims to require the mutation is detected.  The prior art does not teach the mutation.  

Election/Restrictions
Applicant's election without traverse of the mutation, a 4 base deletion of nucleotides 5308-5311 in the SETX gene, in the paper filed January 27, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority 

    PNG
    media_image1.png
    167
    647
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Newly amended Claims 13, 14, 16-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Moreira et al. (Nature Genetics, Vol. 36, No. 3, March 2004).
	The amendments to Claim 13 do not require finding the mutation, only assessing for the presence.  Moreira teaches assessing by sequencing.  Applicant may wish to amend the claim similar to Claim 1 to require “detecting in a test sample ….at least one mutation”.  
Specifically, Moreira et al. teaches a method of assessing in a human individual the absence of a genetic polymorphism by assessing a test sample from the individual for a 4 base deletion of nucleotides 5308-5311.   Moreira specifically teaches sequencing exons 1-18 and flanking intronic sequences in families with ataxia linked to the region and in additional individuals with either AOA or ataxia with elevated AFP levels (limitations of Claim 13 and 17).  Moreira teaches obtaining an open reading frame of 8,031 nucleotides and confirming the prediction and size of the transcript by long-range RT-PCR experiments (limitations of Claim 16). Moreira does not specifically teach detecting the claimed mutations, however the claims are only directed to assaying for the presence, thus, the detection of the mutation is not required.  With respect to Claim 14, the analysis of both intron and exonic sequences illustrates the analysis of genomic sequences.  
	 
Newly amended Claims 13-14, 16-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Duquette et al. (Am. Neurological Association, Vol. 57, pages 408-414, 2005).
	The amendments to Claim 13 do not require finding the mutation, only assessing for the presence.  Duquette teaches assessing by sequencing.  Applicant may wish to amend the claim similar to Claim 1 to require “detecting in a test sample ….at least one mutation”.  
Duquette et al. teaches a method of assessing in a human individual the absence of a genetic polymorphism by assessing a test sample from the individual for a 4 base deletion of nucleotides 5308-5311.  Duquette teaches analysis of 19 living French Canadian cases of ataxia where the patients had not been diagnosed with AOA2.  Duquette specifically teaches sequencing the 26 exons and intron-exon junctions to identify pathogenic mutations in the SETX gene.  Duquette teaches PCR primers were designed and PCR products were sequenced (limitations of Claims 16 and 17).  DNA was isolated from blood samples. Duquette teaches genomic DNA was sequenced (page 409, col. 1)(limitations of Claim 14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 4-5, 13-14, 16-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 7,704,691 and Claims 1-17 of U.S. Patent 8,192,933 and Claims 1-17 of U.S. Patent No. 8,785,122 and Claims 1-7 of US Patent 9,611,512.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 1-17 of the instant application is generic to all that is recited in Claim 6 of U.S. Patent No. 7,704,691.  That is, Claim 6 of U.S. Patent No. 7,704,691 falls entirely within the scope of Claim 1, or in other words, Claim 1 is anticipated by Claim 6 of U.S. Patent No. 7,704,691.  It is noted that the restriction requirement was withdrawn in part on December 29, 2009 and the allowable combinations were rejoined and allowed.  Here, claims 1, 6 of U.S. Patent No. 7,704,691 recites:
1.  A method of assessing a human individual for the presence of a genetic polymorphism associated with ataxia-ocular apraxia 2 (AOA2), the method comprising 
a) assessing a test sample from the individual for the presence of a mutation of interest in the senataxin (SETX) gene, wherein the mutation of interest is a 4 base deletion of nucleotides 369-372 
b) detecting the presence of the 4 base deletion of nucleotides 369-372 wherein the nucleotide numbering is as shown in SEQ ID NO: 1, and 
wherein the presence of the mutation of interest is indicative of the presence of a genetic polymorphism associated with ataxia-ocular apraxia 2. 
 
6.  The method of claim 1, further comprising assessing the test sample from the individual for the presence of at least one further mutation of interest in the senataxin (SLTX) gene, wherein the further mutation of interest is: ….  a 4 base deletion of nucleotides 5308-5311…. 
 

The conflicting claims of U.S. Patent No. 8,192,933  and  U.S. Patent No. 8,785,122 are similarly not patentably distinct.  

Here, claims 6, 7 of U.S. Patent No. 8,192,933 recites:
6.  A method of diagnosing ataxia-ocular apraxia 2 (AOA2) in a human individual with ataxia, comprising (a) assessing a test sample from the individual for the presence of at least one mutation of interest in a first allele of the senataxin (SETX) gene of the individual, wherein the mutation of interest is a 4 base deletion of nucleotides 4633-4636 in a first allele of the 
senataxin (SETX) gene, wherein the nucleotide numbering is as shown in SEQ ID NO:1, and (b) diagnosing the individual as having AOA2 when said  base deletion of nucleotides 4633-4636 is detected in the first allele of the senataxin gene, and any mutation associated with ataxia-ocular apraxia 2 is present in a second allele of the senataxin gene. 
 
    7.  The method of claim 6, wherein the second allele of the senataxin (SETX) gene comprises at least one mutation of interest selected from the group consisting of:…h) a 4 base deletion of nucleotides 5308-5311;  …...


Here, claims 1, 5 of U.S. Patent No. 8,785,122 recites:
1.  A method of detecting a genetic polymorphism in a human individual, comprising: 
	detecting in a test sample from a human individual at least one mutation of interest in a senataxin (SETX) gene comprising SEQ ID NO:1, wherein the at least one mutation of interest results in a premature STOP codon causing truncation of the encoded SETX protein, wherein the one mutation of interest is 
a single base transition C.fwdarw.T at position 4234 of the SETX gene, and wherein the presence of the single base transition C.fwdarw.T at position 4234 indicates the presence of a genetic polymorphism associated with AOA2. 
 
    5.  The method of claim 1, wherein the at least one mutation of interest includes an additional mutation selected from the group consisting of: …  f) a 4 base deletion of positions 5308-5311…
 

Here, claims 1  of U.S. Patent No. 9,611,512 recites:
1. A method of detecting a mutation in at least one allele of senataxin (SETX) gene, comprising: amplifying all or a fragment of the SETX gene in a test sample from an individual with a pair of primers; and detecting the presence of at least one mutation of interest in the SETX gene, wherein the mutation of interest is selected from the group consisting of: ….. f) a 4 base deletion of nucleotides corresponding to nucleotides 5308-5311 of SEQ ID NO:1;….
Response to Arguments
	The response traverses the rejection.  The response argues that the claims are directed to specific mutations of interest.  This argument has been reviewed but is not persuasive because the claims of the conflicting patents are similarly directed to the specific mutations of interest. 
	The response further argues the claims recite specific symptoms and patient populations of interest.  This argument has been reviewed but is not convincing because the conflicting patents are directed to detecting in subjects, human subjects and diagnosing or detecting AOA2.  
	Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 9, 2022